      3:17-cv-01560-MGL        Date Filed 07/29/20      Entry Number 195        Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA


THOMAS JOSHUA HOFFERTH,
an individual,

Plaintiff,

               vs.                                  Civil Action No. 3:17-cv-1560-MGL

JANSSEN PHARMACEUTICALS,
INC.; JANSSEN, L.P.; JOHNSON &
JOHNSON; JANSSEN RESEARCH
AND DEVELOPMENT, LLC,

Defendants.


PLAINTIFF’S MOTION TO EXTEND DEADLINE TO OBJECT TO DEFENDANTS’ RULE
                     26(A)(3) PRETRIAL DISCLOSURES



        Plaintiff, through undersigned counsel, hereby moves this Court to extend the deadline for

Plaintiff to provide objections to Defendants’ pretrial disclosures from July 29, 2020 to August 7,

2020 so the Parties may further meet and confer on Plaintiff’s objections. Plaintiff’s counsel has

conferred with Defendants’ counsel. Defendants do not oppose this motion.



Dated: July 29, 2020                                 Respectfully submitted,

                                                     /s/ E. Hood Temple
                                                     E. Hood Temple (Fed. ID# 5269)
                                                     HATFIELD TEMPLE
                                                     Post Office Box 1770
                                                     Florence, SC 29503
                                                     Tel: (843) 662-5000
                                                     EHTemple@htlawsc.com



                                                1
     3:17-cv-01560-MGL       Date Filed 07/29/20    Entry Number 195      Page 2 of 2




                                                 Timothy Clark (CA Bar No. 284447)
                                                 Lauren A. Welling (CA Bar No. 291813)
                                                 SANDERS PHILLIPS GROSSMAN, LLC
                                                 16755 Von Karman Ave., Suite 200
                                                 Irvine, CA 92606
                                                 Tel: (516) 741-5600
                                                 Fax: (213) 330-0346
                                                 TClark@thesandersfirm.com
                                                 LWelling@thesandersfirm.com
                                                 By Pro Hac Vice Admission

                                                 Timothy Porter
                                                 PORTER & MALOUF, P.A.
                                                 825 Ridgewood Road
                                                 Ridgeland, MS 39157
                                                 Tel: (601) 957-1173
                                                 Fax:(601) 957-7366
                                                 By Pro Hac Vice Admission

                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that, on July 29, 2020, a true and correct copy of the foregoing
was served on all counsel of record via CM/ECF.

Dated: July 29, 2020                          By: /s/ E. Hood Temple
                                                 E. Hood Temple (Fed. ID# 5269)
                                                 HATFIELD TEMPLE
                                                 Post Office Box 1770
                                                 Florence, SC 29503
                                                 Tel: (843) 662-5000
                                                 EHTemple@htlawsc.com




                                             2
